DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a dispersion, comprising: a. a metal oxide nanoparticle having the formula (1) MnM’On i. wherein M is an alkali metal, ii. m is greater than O and less than 1, iii. M’ is any metal, iv. and n is greater than 0 and less than or equal to 4, wherein the metal oxide nanoparticle has an average particle size ranging from about 1 nm to about 40 nm and is present in an amount ranging from about 1 wt % to about 15 wt %; b. a zwitterionic stabilizer present in an amount ranging from about 2 wt % to about 35 wt_%; and c. a balance of water. The prior art teaches similar compositions (see Oriakhi et al. US 2008/0259147). However, there is no suggestion or motivation 
With respect to independent claim 20, none of the prior art fairly teaches or suggest a jettable composition comprising: a. metal oxide nanoparticles having the formula (1) ) MmM’On i. wherein M is an alkali metal, ii. m is greater than O and less than 1, iii. M’ is any metal, iv. and n is greater than 0 and less than or equal to 4, wherein the metal oxide nanoparticle has an average particle size ranging from about 1 nm to about 40 nm and is present in an amount ranging from about 1 wt % to about 15 wt %; b. a zwitterionic stabilizer present in an amount ranging from about 2 wt % to about 35 wt %; c. a surfactant present in an amount ranging from about 0.1 wt % to about 4 wt %; and d. a balance of water. The prior art teaches similar compositions (see Oriakhi et al. US 2008/0259147). However, there is no suggestion or motivation available to modify the prior art to arrive at the instant invention. As such independent claim 13 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 13, none of the prior art fairly teaches or suggest a  jettable composition, consisting of: a. a metal oxide nanoparticle having the formula (1) MnM’On i. wherein M is an alkali metal, ii. m is greater than O and less than 1, iii. M’ is any metal, iv. and n is greater than 0 and less than or equal to 4; b. a zwitterionic stabilizer, wherein: the zwitterionic stabilizer is a Cz to Cg amino-carboxylic acid is selected from the group consisting of beta-alanine, gamma-aminobutyric acid, glycine, and combinations thereof, and the C2 to Cs amino-carboxylic acid is present in an amount ranging from about 2 wt % to about 20 wt % of a total wt % of the dispersion; or the zwitterionic stabilizer is taurine and is present in an amount ranging from about 2 wt % to about 35 wt % of a total wt % of the dispersion; and c. an additive selected from the group consisting of an anti-kogation agent, a chelating agent, an antimicrobial agent, and combinations thereof; wherein the additive is present in an amount ranging from about 0 wt % to about 20 wt % based on a total wt % of the jettable composition; and a balance of water. The prior art teaches similar compositions (see Oriakhi et al. US 2008/0259147). However, there is no suggestion or motivation available to modify the prior art to arrive at the instant invention. As such independent claim 20 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734